Citation Nr: 1629011	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected anxiety disorder, not otherwise specified (NOS), in excess of 10 percent from November 13, 2007 to June 11, 2008, and in excess of 30 percent from June 11, 2008 to April 9, 2012.  

2.  Entitlement to a total disability rating based on individuality unemployability due to service-connected disability (TDIU) from November 13, 2007 to April 9, 2012.  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO in Providence, Rhode Island, which granted service connection for anxiety disorder and assigned an initial disability rating of 10 percent, effective November 13, 2007 (date of claim for service connection).  During the pendency of the appeal, a November 2008 rating decision granted a 30 percent initial disability rating for the anxiety disorder, effective June 11, 2008, creating a "staged" initial disability rating.  

Subsequently, a March 2014 Board decision granted a 70 percent initial disability rating for anxiety disorder, and granted a TDIU, each effective April 9, 2012, and remanded the prior periods as to the anxiety disorder initial rating issue for additional development.  

The case was previously before the Board in September 2015, where the Board found that the TDIU issue on appeal was raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded both issues on appeal for additional development, to include attempting to obtain outstanding Vet Center treatment records as to the anxiety disorder, and for a supplement, retrospective opinion as to a TDIU.  An October 2015 VA medical opinion has been associated with the record, and in corresponded received March 2016, the Veteran indicated that he had no other information or evidence to submit, to include any outstanding Vet Center treatment records.  As such, an additional remand to comply with the September 2015 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board recognizes the confusing procedural history of the claim; therefore, for clarity purposes, the limited questions of entitlement to an initial disability rating for anxiety disorder in excess of 10 percent from November 13, 2007 to June 11, 2008, and in excess of 30 percent from June 11, 2008 to April 9, 2012, as well as entitlement to a TDIU from November 13, 2007 to April 9, 2012, are the only issues currently before the Board.  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal from November 13, 2007 to April 9, 2012, the severity, frequency, and duration of the symptoms of the service-connected anxiety disorder have more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, anger, irritability, chronic sleep impairment, isolation-seeking behavior, intrusive thoughts, and hypervigilance. 

2.  For the entire initial rating period on appeal from November 13, 2007 to April 9, 2012, the service-connected anxiety disorder was not characterized by occupational and social impairment with deficiencies in most areas.  

3.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected anxiety disorder from November 13, 2007 to April 9, 2012. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the initial rating period on appeal from November 13, 2007 to April 9, 2012, the criteria for a disability rating of 50 percent, but no higher, for the service-connected anxiety disorder have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).
2.  The criteria for TDIU have not been met for the period on appeal from November 13, 2007 to April 9, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

As the anxiety disorder rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

An April 2014 notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a) for the TDIU issue.  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The notice letter specifically included notice that the evidence must show that service-connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU; thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist in this case, the Veteran received VA examinations in January 2008 and April 2012.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson,
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to functional impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Anxiety Disorder 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
Psychiatric disabilities, such as an anxiety disorder, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." 

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

In this case, the Board is unable to differentiate the symptomatology of the PTSD from the generalized anxiety disorder (see Mittleider v. West, 11 Vet. App.181, 
182 (1998)), and because all psychiatric disabilities rated together (see 38 C.F.R. § 4.14 (2015)), in this case, the Board finds that the acquired psychiatric disorder is appropriately rated under Diagnostic Code 9413.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Veteran contends generally that the service-connected acquired psychiatric disorder has been manifested by more severe symptoms and impairment than contemplated by the 10 percent initial disability rating assigned from November 13, 2007 to June 11, 2008, and the 30 percent initial disability rating assigned from June 11, 2008 to April 9, 2012.  In an April 2008 statement, the Veteran wrote that intrusive thoughts and continuously being called a "baby killer" affected him.  In a June 2008 statement, the Veteran wrote that he had been experiencing nightmares, symptoms of anger, and that he did not believe in himself.    

Letters received by VA in November 2007 and November 2008 from the Norwich Vet Center reflect the Veteran reported various symptoms of an acquired psychiatric disorder, including intrusive memories, sleep disturbances, isolation-seeking behavior, and hyperviligence.  The treating therapists assessed an isolated lifestyle, irritability, sleep disturbances, and conflicts with authority figures, and each diagnosed PTSD.  

A January 2008 VA examination report reflects the Veteran reported strange dreams, sleep impairment, anxiety, and feelings of inadequacy, worthlessness, and hopelessness.  The Veteran denied irritability, panic attacks, suicidal or homicidal ideation, hallucinations, and obsessive thinking/compulsive behaviors.  Upon examination, the January 2008 VA examiner assessed anxiety, a jovial affect, intact memory, orientation to time, person, and place, diagnosed anxiety disorder, and assigned a GAF score of 58.  

Various Vet Center treatment records reflect the Veteran sought treatment for symptoms of a psychiatric disorder.  Specifically, February 2010 to December 2011 Vet Center treatment record reflects the Veteran reported sleep disturbances, anxiety, depression, irritability, intrusive thoughts and memories, nightmares, and denied any suicidal or homicidal ideation.  The Vet Center treatment records from February 2010 to December 2011 also reflect various treating therapists assessed anxiety, agitation, frustration, anger, depression, avoidance issues, and communication difficulties.  No GAF scores were assigned.  

An April 2012 VA examination report reflects the Veteran reported that anxiety symptoms had worsened in frequency and severity since the prior VA examination in January 2008, including increased anxiety, anger outbursts, panic attacks, depression, lack of concentration, and sleeping difficulties.  The April 2012 VA examiner opined that psychiatric symptoms had increased in severity since January 2008.  A GAF score of 55 was assigned.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from November 13, 2007 to April 9, 2012, the anxiety disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, anger, irritability, chronic sleep impairment, isolation-seeking behavior, intrusive thoughts, and hypervigilance, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  Specifically, a review of the relevant lay and medical evidence, including the VA and Vet Center treatment records and VA examination reports dated January 2008 and April 2012, reveals that the Veteran has experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, anger, irritability, chronic sleep impairment, isolation-seeking behavior, intrusive thoughts, and hypervigilance.  

Letters received by VA in November 2007 and November 2008 from the Norwich Vet Center, as well as various Vet Center treatment records, reflect that since 2006 the service-connected anxiety disorder manifested as intrusive memories, sleep disturbances, isolation-seeking behavior, anger, nightmares, and hyperviligence.  The January 2008 VA examination report reflects feelings of inadequacy, worthlessness, and hopelessness, and at the April 2012 VA examination, the Veteran reported that symptoms of the service-connected anxiety disorder had worsened in severity since 2008.  Accordingly, the Board finds that, for the initial rating period November 13, 2007 to April 9, 2012, the severity of the Veteran's occupational and social impairment and symptoms due to service-connected anxiety disorder more nearly approximates the criteria a higher 50 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that for the entire initial rating period on appeal from November 13, 2007 to April 9, 2012, the level of occupation and social impairment due to anxiety disorder symptoms have not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 38 C.F.R. § 4.130.  While the evidence demonstrates suspiciousness and anger outbursts, the evidence of record during the period on appeal does not indicate that the Veteran's anxiety disorder manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9413).  Further, the evidence of record for the period on appeal does not demonstrate the Veteran has reported any suicidal ideation.  As such, the Board finds that the Veteran's symptomology more nearly approximates the criteria for a 50 percent rating from November 13, 2007 to April 9, 2012.  

Extraschedular Consideration

The Board has also evaluated whether the anxiety disorder rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology of the anxiety disorder with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9413, reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for anxiety disorder that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms that fall within the diagnostic criteria for a 50 percent rating for the initial rating period on appeal from November 13, 2007 to April 9, 2012.  For the period from November 13, 2007 to April 9, 2012 the anxiety disorder was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, isolation-seeking behavior, and hypervigilance, and a GAF score 58.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, a combined effect of multiple conditions is impossible as the Veteran's only service-connected disability is the anxiety disorder. 

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent rating.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).
If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 
331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.   Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran seeks a TDIU based on the service-connected anxiety disorder rated as 50 percent disabling with a combined disability rating of 50 percent from November 13, 2007 to April 9, 2012.  Initially, the Board finds that only one service-connected disability of anxiety disorder does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because the only service-connected disability is not rated at 60 percent or more.  For the entire rating period, the Veteran has only been service connected for anxiety disorder, rated at 
50 percent disabling for the period from November 13, 2007 to April 9, 2012.  In cases of one service-connected disability, such as this, the schedular rating for the service-connected disability must be 60 percent or more to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.  

The January 2008 VA examination report reflects the Veteran reported he was currently looking for work, found obtaining a job difficult, and attributed the difficulties to age.  The Veteran also reported considering taking an early retirement.  The VA examiner opined that psychiatric symptoms had a minimal negative impact on the ability to obtain and maintain physical or sedentary employment. 

Vet Center treatment records from September 2006 and October 2008 reflect distressing work conflicts.   

At the April 2012 VA examination, the Veteran reported that the service-connected anxiety symptoms negatively affected his job performance with a prior employer.  The April 2012 examiner opined that the Veteran's psychiatric symptoms had increased in severity and frequency since the last examination, and opined that the symptoms rendered the Veteran unable to secure and maintain substantially gainful
employment. 

In July 2014, a VA examiner opined that the evidence of record from November 2007 to April 2012 did not suggest that the service-connected anxiety alone prevented the Veteran from obtaining and maintaining gainful employment.  As reason therefore, the July 2014 VA examiner assessed that, had the service-connected anxiety interfered with employment, the January 2008 VA examination report would not have assessed  that psychiatric symptoms had a minimal impact on the ability to obtain and maintain physical or sedentary employment.  As the September 2015 Board remand found the July 2014 VA examiner's opinion to be inadequate, it will not be further discussed. 

An October 2015 VA retrospective opinion, as requested by the September 2015 Board remand, reflects the VA examiner opined that a retrospective opinion as to unemployability from November 2007 to April 2012 would be speculative.  As reason therefore, the October 2015 VA examiner wrote that, while there was a consistent work history, the evidence of record, including VA examination reports dated January 2008 and April 2012, as well as Vet Center treatment records, did not specifically indicate how anxiety symptoms impacted work performance or attendance.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected anxiety disorder.  The degree of occupational impairment caused by the anxiety disorder has been analyzed in the 50 percent rating appeal issue.  The degree of occupational impairment is occupational and social impairment with reduced reliability and productivity, which is less than "total" occupational impairment.  At the January 2008 VA examination, the Veteran self-attributed unemployability and thoughts of an early retirement to age rather than the service-connected anxiety disorder.  See January 2008 VA examination report.  Further, the January 2008 VA examiner opined that psychiatric symptoms had a minimal impact on the ability to obtain and maintain physical or sedentary employment.  Notably, while the April 2012 VA examiner opined that the Veteran is unemployable due to service-connected anxiety disorder from April 2012, no clinician has opined that the Veteran was unemployable due to the service-connected anxiety disorder prior to April 2012.  Further, while the October 2015 VA examiner opined that a retrospective opinion as to unemployability would be speculative, the Court has held that, if evidence of the level of disability for the earlier period cannot be obtained without resorting to speculation, then the evidence is not in equipoise and the benefit of the doubt rule would not apply.  Chotta v. Peake, 22 Vet. App. 80, 
86 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for referral for TDIU have not been met or more nearly approximated for the period on appeal from November 13, 2007 to April 9, 2012.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the rating period on appeal from November 13, 2007 to April 9, 2012, an initial disability rating of 50 percent, but no higher, for anxiety disorder is granted.  

For the period on appeal from November 13, 2007 to April 9, 2012, a TDIU is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


